DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This action is in response to the remarks filed on 12/04/2020.
The amendments filed on 12/04/2020 have been entered. Accordingly claims 1-13 and 15 remain pending. 
The previous objection of claim 7 has been removed in light of Applicant’s amendment to claim 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guracar et al. (US 6,309,357 B1, October 30, 2001, Applicant submitted prior art via the IDS, hereinafter “Guracar”) in view of Bjaerum et al. (US 2003/0013963, January 16, 2003, hereinafter “Bjaerum”) and Ustuner et al. (US 2005/0033165, February 10, 2005, hereinafter “Ustuner”).
Regarding claims 1 and 12, Guracar discloses an ultrasonic diagnostic imaging system (and corresponding method) comprising:
a source of successive frames of ultrasonic image data of moving tissue (“comer turning memory 100 stores data associated with multiple transmissions along a same scan line” col. 2, ll. 57-59; also see “blood flow and tissue movement” col. 1, ll. 11-20);
a clutter filter configured to filter the successive frames to produce successive frames of filtered data of the moving tissue (clutter filter 120, Fig. 1 and corresponding description); and
a processor programmed to execute an algorithm (col. 4, ll. 32-37; col. 4, ll. 47-51; col. 5, ll. 25-31) for effecting operation of a tissue displacement estimates selector (parameter estimators, discriminators, and selection block, Fig. 1 and corresponding description; e.g. see “The selector 150 comprises a digital signal processor, a general processor, dedicated hardware [...]” col. 5, ll. 6-10) configured to:
	estimate first parameters between pixels of the successive frames of ultrasonic image data of the moving tissue to produce a first parameter image (“The filtered data is used to estimate parameters representing flow or movement, such as energy, velocity and/or variance, at each spatial location or range along the scan line for a given time. Each clutter filtering path 102 and 104 generates separate estimates for the same spatial locations.” col. 2, ll. 61-66, Fig. 1 and corresponding description) and respective first quality metrics for the first displacements (outputs of discriminator Fig. 1 and corresponding description, e.g. “velocity magnitude” col. 4, l. 47- col. 5, l. 35, Fig. 2 and corresponding description; also see increased “sensitivity” and increased “frame rate”, i.e. quality in col. 2, ll. 40-45);
	estimate second parameters between corresponding pixels of the successive frames of the filtered data to produce a second parameter image (“The filtered data is used to estimate parameters representing flow or movement, such as energy, velocity and/or variance, at each spatial location or range along the scan line for a given time. Each clutter filtering path 102 and 104 generates separate estimates for the same spatial locations.” col. 2, ll. 61-66, Fig. 1 and corresponding description) and respective second quality metrics for the second displacements; and
generate a third parameter image comprising estimated parameters selected from the first and second parameters (“The selection block 150 selects estimates from one of the two clutter filtering paths 102 and 104. The selected estimates are spatially filtered by spatial filter 160 and temporally filtered by the temporal filter 170. The filtered estimates are stored in the CINE memory for later review. The scan converter 190 re-formats the estimates for display. The color mapping processor 191 determines colors for display to represent the estimates and combines with any B-mode images. Based on the colors, an image representing flow or movement is generated on the display” col. 2, l. 66- col. 3, l. 8; also see col. 5, ll. 56-60) based on a comparison between the respective first and second quality metrics (“the selector 150 selects the set of estimates for imaging that includes the highest velocity magnitude. Other parameters may be used for the selection, such as energy estimates. In alternative embodiments, each type of parameter or a subset is selected independently. For example, velocity is selected from one clutter filter path 102 and energy is selected from the other clutter filter path 104 for representing the same spatial location. In this example, variance is selected either independently or as a function of the energy or the velocity selection.” col. 5, ll. 10-20, Figs. 1-2 and corresponding descriptions).
Guracar fails to disclose the estimated parameters being displacements, although Guracar does disclose determining velocity as shown above.
However, Bjaerum teaches, in the same field of endeavor, estimating displacements (“A host processor embodies a tracking function and a time integration function to generate tracked movement parameter profiles and displacement parameter values over a time period corresponding to sampled anatomical locations within the region of interest. The displacement parameter values are then mapped to color characteristic signals. A display processor maps the values of the color characteristic signals to the displacement parameter values, representing the moving structure, to display a color representation, on a monitor.” abstract, [0002], [0009]) using velocity (“time integrated velocities (i.e. displacement parameter values)” [0064], [0005], [0006]). Bjaerum also teaches performing clutter filtering (“Doppler processor 40 comprises clutter filtering functions” [0029]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Guracar with the estimated parameters being displacements as taught by Bjaerum in order to aid in diagnosis of tissue function (e.g. see [0005] of Bjaerum). 
Guracar also fails to disclose the first estimated parameters being determined from unfiltered data (i.e. Guracar performs comparison between data processed through two different clutter filters instead of comparing unfiltered and clutter filtered data).
(“processing is adapted to select one of the received ultrasound data input to the grating lobe filter 30, the filtered ultrasound data output or combinations thereof as a function of the comparison [...]The selection is made on a pixel-by -pixel basis, resulting in a mask of locations associated with received ultrasound data without filtering by the grating lobe filter 30 and other locations associated with ultrasound data output by the grating lobe filter 30. In alternative embodiments, linear or nonlinear varying weights are applied, resulting in a selected or output ultrasound data that is a combination of both filtered and unfiltered ultrasound data.” [0037]). Ustuner also teaches reducing clutter ([0021]-[0022]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of -- with -- as taught by -- in order to provide an adaptive bandwidth process (e.g. [0038] of Ustuner) with fewer filtration processing steps (i.e. multiple filters disclosed by Guracar) to reduce computational and memory load. 
Regarding claims 2 and 13, Guracar further discloses a spatio-temporal filter configured to receive the third displacement image and to spatially filter the third displacement image (“The selected estimates are spatially filtered by spatial filter 160 and temporally filtered by the temporal filter 170.” col. 3, ll. 1-8).
Regarding claim 3, Guracar further discloses wherein the clutter filter comprises a high pass filter (“one or more of the clutter filters 110, 120 comprise complex clutter filters. For example, a complex filter has a passband substantially in positive frequencies while rejecting low frequency clutter and negative frequencies.” col. 4, ll. 22-26).
(“The clutter filters 110 and 120 preferably comprise finite impulse response filters (FIR)” col. 3, ll. 18-20).
Regarding claim 5, although Guracar further discloses that the number of taps used can be varied according to desired applications (e.g. see col. 1, ll. 20-32, col. 3, ll. 35-56), Guracar does not explicitly teach that the high pass filter is two-tap filter. Instead, Guracar specifically mentions a five and an eight tap filter (col. 3, ll. 50-56). However, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of invention to modify the number of taps of the filter so that the filter is a two-tap filter, because Applicant has not disclosed that having a two-tap filter provides an unexpected advantage, is used for a particular purpose, or solves a stated problem. As such, the modification of the number of taps would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Guracar.
Regarding claim 6, although Guracar further discloses that the number of taps used can be varied according to desired applications (e.g. see col. 1, ll. 20-32, col. 3, ll. 35-56), Guracar does not explicitly teach that the high pass filter is three-tap filter. Instead, Guracar specifically mentions a five and an eight tap filter (col. 3, ll. 50-56). However, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of invention to modify the number of taps of the filter so that the filter is a three-tap filter, because Applicant has not disclosed that having a three-tap filter provides an unexpected advantage, is used for a particular purpose, or solves a stated problem. As such, the modification of the number of taps would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Guracar.
(display 192, Fig. 1 and corresponding description) but fails to disclose a processor utilizing software adapted to function as a strain estimator configured to generate a strain image comprising strain values estimated from the third displacement image.
However, Bjaerum further teaches a processor utilizing software adapted to function as a strain estimator configured to generate a strain image comprising strain values estimated from the third displacement image (“strain rate image” [0056], Figs. 4, 7, 11 and corresponding descriptions; [0029]). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Guracar with disclose a processor utilizing software adapted to function as a strain estimator configured to generate a strain image comprising strain values estimated from the third displacement image as taught by Bjaerum in order to aid in diagnosis of tissue function (e.g. see [0005] of Bjaerum).
Regarding claim 9, Bjaerum further teaches wherein the strain estimator further generates the estimated strain values as local estimates of frame-to-frame image deformation (“When strain rate is integrated over time, the resultant displacement parameter value 152 is a deformation 154 (FIG. 11)” [0058], Fig. 11 and corresponding description).
Regarding claim 10, Guracar further discloses wherein the frame-to-frame image deformation is produced by physiological motion of a subject being imaged (“blood flow and tissue movement” col. 1, ll. 11-15). Bjaerum also teaches wherein the frame-to-frame image deformation is produced by physiological motion of a subject being imaged (e.g. “anatomical motion” [0035]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guracar in view of Bjaerum and Ustuner as applied to claims 1 and 3 above and further in view of Rigby et al. (US 2010/0113926, May 6, 2010, hereinafter “Rigby”).
Regarding claim 7, Guracar modified by Bjaerum and Ustuner discloses the limitations of claim 3 as stated above but fails to disclose wherein the high pass filter is configured to filter the successive frames of ultrasonic image data in a slow time.
However, Rigby teaches, in the same field of endeavor, high pass clutter filtering in slow time (“The set of firings are known as a set of " clutter firings." The memory locations may be organized as a two-dimensional memory that stores a range sample number and a firing number. The element signals or the beamsum signals may be filtered in the firing number dimension, which is often referred to as filtering in " slow time." The element signals or the beamsum signals may be filtered in the range dimension, which is often referred to as filtering in "fast time". As will be appreciated, the high pass filtering in " slow time" reduces the tissue contribution at a range while preserving the blood component for that range.” [0029]; “Repeating this high pass filtering in " slow time" at every range results in a set of M clutter-filtered signals” [0030], title).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Guracar with wherein the high pass filter is configured to filter the successive frames of ultrasonic image data in a slow time as taught by Rigby in order to preserve components of interest (e.g. see [0029] of Rigby).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guracar in view of Bjaerum and Ustuner as applied to claims 1, 8, and 9 above and further in view of Miyauchi et al. (US 2015/0141822, May 21, 2015, hereinafter “Miyauchi”).
Regarding claim 11, Guracar modified by Bjaerum and Ustuner discloses the limitations of claim 9 as stated above but fails to disclose a reference cursor adapted to indicate a location of reference tissue in the image field; and a strain ratio processor configured to produce a strain ratio image comprising ratios of strain values at points in the image field to a strain value of the reference tissue. 
	However, Miyauchi teaches, in the same field of endeavor, a reference cursor adapted to indicate a location of reference tissue in the image field (“The reference ROI generation portion 61 generates a circular cursor with a minimum radius which becomes an initial ROI of the first ROI to be generated by the first ROI generation portion 62 as a reference ROIP and outputs figure data of the reference ROIP together with a display unit to the display image generation unit 55.” [0130]); and a strain ratio processor configured to produce a strain ratio image comprising ratios of strain values at points in the image field to a strain value of the reference tissue (“calculate a ratio of elasticity values ( strain or elastic modulus) between a first region of an ultrasound image obtained by the ultrasound diagnostic apparatus and a second region with a biological tissue different from that of the first region, for setting a first region of interest in the first region and for setting a second region of interest in the second region, in which a reference region of interest having an area determined in advance is generated at a position designated as the first region on the ultrasound image, the reference region of interest is enlarged and the first region of interest is generated and set, the second region of interest is generated and set for the second region, the elasticity values ( strain or elastic modulus, for example) of the first region of interest and the second region of interest which are set, respectively, are calculated, respectively” [0010]; also see “CPU” [0126]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Guracar modified by Bjaerum with a reference cursor adapted to indicate a location of reference tissue in the image field; and a strain ratio processor configured to produce a strain ratio image comprising ratios of strain values at points in the image field to a strain value of the reference tissue as taught by Miyauchi in order to determine an optimized region of interest that has high reproducibility of elasticity measurement ([0010]). 

Response to Arguments
Applicant's arguments filed 12/04/2020 regarding the prior art rejections of the claims have been fully considered but they are not persuasive. 
In response to Applicant’s argument, regarding claim 1, that Guracar does not operate on successive frames of image and filtered data, Examiner respectfully disagrees. Regarding Applicant’s description of a corner-turning memory, Examiner disagrees on two front: [1st] there is no indication that the comer turning memory 100 of Guracar is not capable of being a source of successive frames of ultrasound image data of moving tissue since Guracar uses successive Doppler pulses (e.g. see “PRI” [pulse repetition interval] in col. 4, ll. 60-65) and [2nd] as per MPEP 716.01(c) ‘[t]he arguments of counsel cannot take the place of evidence in the record.’ In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).” 
limiting claimed invention to a single clutter filter and one-pass operation, e.g. claims do not exclude the use of two clutter filters or time-multiplexed operation of one filter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s arguments regarding the Bjaerum reference, Examiner respectfully disagrees. Bjaerum was merely relied upon to teach the estimation of displacements as Gurucar merely failed to disclose the estimated parameters specifically being displacements. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s arguments regarding the Ustuner reference, examiner respectfully disagrees. Ustuner was merely relied upon to teach the use of unfiltered data. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s arguments regarding claim 12, examiner respectfully disagrees for the reasons previously stated above with regards to Applicant’s arguments of claim 1.
in a slow time. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/A.A./            Examiner, Art Unit 3793               

/SERKAN AKAR/            Primary Examiner, Art Unit 3793